DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6, 11-16, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/22.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 3A-3F include a great deal of illegible text that prevents one of ordinary skill in the art from understanding the contents of the drawings. Furthermore, due to the illegibility of these figures, it is unclear whether they should be labeled Prior Art. Corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites, “the target precursor.” There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether “the target precursor” refers to “a first peak” or “precursor ions in an isolation window. These issues make the claim indefinite since one of ordinary skill in the art would not be able to ascertain the scope of the claim.
Claim 1 recites, “adding the precursor ions that produced an identification during the real-time search to the exclusion list.” It is unclear which of the three other recited precursor ion groups is referred to by “the precursor ions that produced an identification.” This issue makes the claim indefinite since one of ordinary skill in the art would not be able to ascertain the scope of the claim.
Claim 1 recites, “an isolation window” two times. The second instance of an isolation window should be preceded by a definite article such as “the” in order to clearly convey that the same isolation window is being referenced.
Claim 1 recites, “the exclusion list.” There is insufficient antecedent basis for this limitation in the claim, and as such the limitation is indefinite.
Claim 4 recites, “an exclusion list.” An “exclusion list” is introduced in the parent claim. As such, it is unclear whether claim 4 is describing an additional exclusion list by using the indefinite article “an.” This lack of clarity makes the claim indefinite.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites, “the target precursor.” There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear which precursor is referenced by “the target precursor.” These issues make the claim indefinite since one of ordinary skill in the art would not be able to ascertain the scope of the claim.
Claim 10 recites, “adding the precursor ions that produced an identification during the real-time search to the exclusion list.” It is unclear which of the three other recited precursor ion groups is referred to by “the precursor ions that produced an identification.” This issue makes the claim indefinite since one of ordinary skill in the art would not be able to ascertain the scope of the claim.
Claim 10 recites, “an isolation window.” It is unclear whether this recitation refers to “the first isolation window,” “the second isolation window,” or something else. This issue makes the claim indefinite since one of ordinary skill in the art would not be able to ascertain the scope of the claim.
Claim 10 recites, “adding precursor ions that produced an identification from the first, second, and third set to the exclusion list.” It is unclear whether this limitation requires adding precursor ions to the exclusion list when said ions are identified in each of the three sets, or adding precursor ions to the exclusion list when said ions are identified in any of the three sets. Furthermore, it is unclear what  “identification” or “set” is being referenced in “an identification from the first, second, and third set.” This confusion is at least in part due to the duplicative nature of this limitation with respect to the earlier recitation of “adding precursor ions in the first set that produced an identification during the real-time search to an exclusion list.” These issues make the claim indefinite since one of ordinary skill in the art would not be able to ascertain the scope of the claim.
Claim 10 recites, “an isolation window.” It is unclear how this “isolation window” relates to the previously described “first isolation window” and “second isolation window.” This lack of clarity makes the claim indefinite.
Claims 17-20, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 recites, “the target precursor.” There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether “the target precursor” refers to “a first peak” or “precursor ions in an isolation window. These issues make the claim indefinite since one of ordinary skill in the art would not be able to ascertain the scope of the claim.
Claim 17 recites, “add the precursor ions that produced an identification during the real-time search to the exclusion list.” It is unclear which of the three other recited precursor ion groups is referred to by “the precursor ions that produced an identification.” This issue makes the claim indefinite since one of ordinary skill in the art would not be able to ascertain the scope of the claim.
Claim 17 recites, “an isolation window” two times. The second instance of an isolation window should be preceded by a definite article such as “the” in order to clearly convey that the same isolation window is being referenced.
Claim 17 recites, “the exclusion list.” There is insufficient antecedent basis for this limitation in the claim, and as such the limitation is indefinite.
Claim 19 recites, “an exclusion list.” An “exclusion list” is introduced in the parent claim. As such, it is unclear whether claim 19 is describing an additional exclusion list by using the indefinite article “an.” This lack of clarity makes the claim indefinite.
The above rejected indefinite claims will be examined as best understood in light of the specification.
Claims 1-5, 7-10, 17-20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 10, and 17 all describe “both the target precursor and near isobaric precursors ions that have been co-isolated with the target precursor in an isolation window.” Ions are understood to be “isobaric” if they have the same nominal mass, but different exact mass. However, it is unclear how, and to what extent, “isobaric” is different than “near isobaric.” It is possible that “near isobaric” is more or less exacting than “isobaric,” but the specification offers no guidance. Furthermore, it is unclear whether the above limitation is speaking to ions that are isobaric with respect to the target precursor ion, or something else. For the purposes of examination, the sole example of “near isobaric precursors” will be used as a definition, and “near isobaric precursors” will be understood to mean precursor ions that are isobaric with respect to the target precursor and that have an exact mass difference of less than 0.2 m/z from said target precursor’s exact mass. See instant PgPub para 49.

Allowable Subject Matter
Claims 1-5, 7-10, 17-20, and 22-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0166265 A1 describes a similar MSn routine with respect to batch processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881